18-23538-rdd   Doc 1452   Filed 12/28/18 Entered 12/28/18 23:47:49   Main Document
                                        Pg 1 of 6
18-23538-rdd   Doc 1452   Filed 12/28/18 Entered 12/28/18 23:47:49   Main Document
                                        Pg 2 of 6
18-23538-rdd   Doc 1452   Filed 12/28/18 Entered 12/28/18 23:47:49   Main Document
                                        Pg 3 of 6
18-23538-rdd   Doc 1452   Filed 12/28/18 Entered 12/28/18 23:47:49   Main Document
                                        Pg 4 of 6
18-23538-rdd   Doc 1452   Filed 12/28/18 Entered 12/28/18 23:47:49   Main Document
                                        Pg 5 of 6
18-23538-rdd   Doc 1452   Filed 12/28/18 Entered 12/28/18 23:47:49   Main Document
                                        Pg 6 of 6
